                Case 4:19-cr-00291-JD Document 45 Filed 03/24/20 Page 1 of 2




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 CHRISTIAAN H. HIGHSMITH (CABN 296282)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-7200
 7        Facsimile: (415) 436-7234
          Email: christiaan.highsmith@usdoj.gov
 8
   Attorneys for the United States of America
 9
                                    UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                       SAN FRANCISCO DIVISION
12

13   UNITED STATES OF AMERICA,                        ) No. 19-0291-1 JD
                                                      )
14           Plaintiff,                               ) STIPULATION AND ORDER
                                                      ) CONTINUING SENTENCING
15      v.                                            )
                                                      )
16   JUSTIN JACKSON,                                  )
                                                      )
17           Defendant.                               )
                                                      )
18                                                    )
19           The above captioned matter is scheduled for Judgment and Sentencing on Wednesday, April 29,
20 2020, at 10:30 a.m. On March 16, 2020, the Court issued General Order 72 stating that appearances

21 before district judges may be waived or postponed, if required by law, with the defendant’s consent.

22 The Court further found that the ends of justice served by ordering the continuances outweigh the

23 interest of the public and any defendant’s right to a speedy trial pursuant to 18 U.S.C. § 3161(h)(7)(A).

24           Given General Order 72, shelter-in-place orders, and the global pandemic, the parties jointly
25 stipulate to continuing the Judgment and Sentencing hearing in this case to May 13, 2020. Further, the

26 parties have consulted with the assigned United States Probation Officer, and the Probation Officer
27 supports the requested continuance. Because Defendant Jackson has entered a guilty plea, there is no

28 need to exclude time under the Speedy Trial Act, 18 U.S.C. § 3161.

     STIPULATION AND [PROPOSED] ORDER                1
     NO. 19-0291 JD
               Case 4:19-cr-00291-JD Document 45 Filed 03/24/20 Page 2 of 2




 1          IT IS SO STIPULATED

 2

 3 DATED: March 24, 2020                                         Respectfully submitted,

 4                                                               DAVID L. ANDERSON
                                                                 United States Attorney
 5

 6
                                                                        /s/
 7                                                               CHRISTIAAN H. HIGHSMITH
                                                                 Assistant United States Attorney
 8

 9 DATED: March 24, 2020                                         Respectfully submitted,
10

11                                                                     /s/
                                                                 ADAM PENNELLA
12                                                               Counsel for JUSTIN JACKSON
13

14
                                             ORDER
15
            The Court hereby ORDERS that the Judgment and Sentencing hearing currently set for April 29,
16
     2020, be continued to Wednesday, May 13, 2020. Because the Defendant has already entered a guilty
17
     plea, there is no need to exclude time under the Speedy Trial Act.
18
            IT IS SO ORDERED.
19

20

21 DATED: March 25, 2020                                         ________________________________
                                                                            ____________
                                                                 HONORABLE BLE JAMES DONATO
                                                                                          D
22
                                                                 United States
                                                                            es District Judge
                                                                                        Judg
23

24

25

26
27

28

     STIPULATION AND [PROPOSED] ORDER                2
     NO. 19-0291 JD
